Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Laning on March 10, 2022.

The application has been amended as follows: 
Claim 14 has been amended as set forth below:
--14. (Amended) A pumping system comprising: 
a pump; 
a motor coupled to the pump; and 
a controller in communication with the motor, 
the controller configured to store a timeout time value, 
the controller configured to store a dry run power consumption threshold value, 
the controller configured to receive an actual power consumption value of the motor, 

the controller configured to compare the actual power consumption value to a reference value indicative of a reference power value of the motor, 
the controller configured to prime and run the pump when the actual power consumption value is less than the reference value and to continue to do so until the actual power consumption value is equal to or greater than the reference value unless the counter time value exceeds the timeout time value, and
wherein the controller is configured to lock out the pumping system when the actual power consumption value is less than the dry run power consumption threshold value.

	Claim 19 has been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
March 10, 2022